Citation Nr: 0402042	
Decision Date: 01/21/04    Archive Date: 01/28/04

DOCKET NO.  00-15 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel





INTRODUCTION

The veteran served on active duty from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

In June 2000 the veteran timely filed a substantive appeal 
(on VA Form 9).  He indicated that he desired a Board hearing 
at the RO.  In April 2003, the veteran withdrew his request 
for a hearing before the Board and opted for a hearing before 
an RO Hearing Officer.  He was scheduled for such a hearing 
in June 2003; however, this hearing was cancelled and the 
veteran opted for an Informal Conference with a Decision 
Review Officer.  An Informal Conference Report is of record.


REMAND

The veteran contends that he is entitled to service 
connection for frostbite, both feet, as a result of cold 
injury sustained in December 1953, January 1954, or February 
1954, during winter training in the field in Massachusetts.  
He further states that he was treated for frostbite at the 
medical facility at Fort Devens, Massachusetts.

The veteran's service medical records are not available for 
review and the National Personnel Records Center (NPRC) has 
indicated that the veteran's medical, dental, and personnel 
files are unavailable and that they might have been destroyed 
by fire.  Similarly, no entries pertaining to the veteran 
were located upon a search of the morning reports for the 
veteran's unit.  

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. 
App. 365 (1991).  The heightened duty to assist the veteran 
in developing facts pertinent to his claim under the 
provisions of 38 U.S.C.A. § 5107(a) in a case where service 
medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  In addition, where the 
claimant's service medical records have been destroyed or 
lost, the Board is under a duty to advise the claimant to 
obtain other forms of evidence, such as lay testimony.  Dixon 
v. Derwinski, 3 Vet. App. 261 (1992).  These alternative 
forms of evidence may also include statements from service 
medical personnel; "buddy" certificates or affidavits; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians at which or by 
whom a veteran may have been treated, especially soon after 
service discharge; letters written during service; 
photographs taken during service; pharmacy prescription 
records; and insurance examinations.  In this case, the Board 
finds that the veteran has not been sufficiently notified 
that he may submit alternative forms of evidence, 
particularly in light of the Veterans Claims Assistance Act 
of 2000.

In addition, although the RO has contacted NPRC in an effort 
to obtain the veteran's service medical records and a search 
for morning reports for the veteran's unit has been 
conducted, the RO should also request a search of Surgeon 
General's Office (SGO) records of hospitalization and contact 
the medical facility at Fort Devens to request a search for 
all medical records relative to the veteran.

The veteran has reported having recurrent problems with his 
feet since the inservice cold injury.  He has further stated 
that he has not sustained cold injury subsequent to the 
incident in service.  A February 2000 VA outpatient treatment 
report reflects that the veteran's toenails are deformed and 
have fungal infection.  This report further notes that the 
feet have no hair and have red patches.  Additionally, 
records from the podiatry clinic reflect findings of 
elongated, dystrophic nails with no open lesions and an 
assessment of elongated, onychomycosis.  

In this regard, it is noted that the VCAA directs that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2003); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Accordingly, the Board finds that the 
veteran should be afforded a VA examination to determine the 
nature and etiology of his bilateral foot complaints.  

Upon consideration of the foregoing, the Board finds that the 
veteran's claim of entitlement to TDIU is inextricably 
intertwined with the issue of entitlement to service 
connection for frostbite of the feet because the grant of 
service connection for frostbite could impact the veteran's 
eligibility for TDIU.  See Parker v. Brown, 7 Vet. App. 116 
(1994) (a claim is inextricably intertwined if the RO would 
have to reexamine the merits of a denied claim which is 
pending on appeal).  A claim which is inextricably 
intertwined with a pending claim must be adjudicated prior to 
a final order with respect to the pending claim.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).

Although the Board regrets the delay in appellate review, the 
Court has made it clear that failure to adequately show 
compliance with VCAA notice requirements and Board failure to 
enforce compliance with such notice requirements is 
remandable error.  Huston v. Principi, 17 Vet. App. 195, 202 
(2003).  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A, Quartuccio v. Principi, 
16 Vet. App. 183 (2002), and any other 
applicable legal precedent.  In 
particular, the RO should ensure that the 
appellant is advised specifically of what 
he needs to establish his claim, what the 
evidence shows, and of his and VA's 
respective responsibilities in claims 
development.  The appellant should be 
afforded the requisite period of time to 
respond.

2.  The RO should contact the veteran and 
inform him of the right to submit 
alternative forms of evidence to support 
his service connection claim.  This 
evidence may take the following forms 
(although the veteran may submit any 
evidence which he finds appropriate): 
statements from service medical 
personnel; "buddy" certificates or 
affidavits; employment physical 
examinations; medical evidence from 
hospitals, clinics, and private 
physicians at which or by whom the 
veteran may have been treated, especially 
soon after service discharge; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records; and insurance examinations.  All 
records, once obtained, should be 
associated with the claims folder.

3.  The RO should contact the NPRC; the 
medical facility at Fort Devens, 
Massachusetts; or any other appropriate 
agency in an effort to obtain the 
veteran's service medical and/or SGO 
records.  All clinical and 
hospitalization records relative to the 
veteran should be requested.  

4.  After associating with the claims 
file all additional records received, the 
veteran should be afforded a VA Cold 
Injury Protocol Examination for the 
purpose of evaluating his claimed 
frostbite of the feet.  The claims folder 
must be furnished to the examiner for 
review in connection with the 
examination.  All necessary diagnostic 
tests should be completed and all 
pertinent symptomatology and findings 
should be reported in detail.  If the 
examiner determines that the veteran has 
residuals of frostbite of the feet, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
that the veteran sustained frostbite of 
the feet during his military service.  If 
it is determined that the veteran 
sustained frostbite of the feet during 
his military service, the examiner should 
provide an opinion concerning the effect 
of his frostbite of the feet on his 
employability.  All findings should be 
reported in detail, and a complete 
rationale must be provided for any 
opinion expressed.

5.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues on 
appeal.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until notified by the RO; however, the veteran is 
advised that failure to cooperate by not reporting for an 
examination may adversely affect his claim.  38 C.F.R. 
§ 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




